Exhibit 99.1 Vision-Sciences Announces Revenue of $4.0 Million for Second Quarter and $7.6 Million for First Half of Fiscal 2014 Year-Over-Year Growth of 6% for the Quarter and 7% for the First Half Orangeburg, NY – November 11, 2013 – Vision-Sciences, Inc. (NasdaqCM: VSCI), a leading provider of unique flexible endoscopic products utilizing its proprietary sterile disposable EndoSheath® technology, today announced financial results for its second quarter and first half of fiscal year 2014, ended September 30, 2013. Second Quarter Fiscal Year 2014 Highlights ● Net sales increased 6% to $4.0 million compared with $3.7 million in the second quarter of fiscal 2013; ● On a sequential basis, net sales increased 9% compared with $3.7 million in the first quarter of fiscal 2014; ● Operating loss improved 51% to $1.3 million compared to $2.6 million in the same quarter last year; and ● Net loss improved by 69% to $1.3 million, or ($0.03) per basic and diluted share, compared to $4.3 million, or ($0.09) per basic and diluted share, in the same quarter last year. First Half of Fiscal Year 2014 Highlights ● Net sales increased 7% to $7.6 million compared with $7.1 million in the first half of fiscal 2013; ● Operating loss improved by 25% to $3.7 million compared to $4.9 million in the same period last year; and ● Net loss improved by 46% to $3.8 million, or ($0.08) per basic and diluted share, compared to $6.9 million, or ($0.15) per basic and diluted share, in the same period last year. “I am pleased to note another solid quarter of consistent sales growth for Vision-Sciences,” commented Howard Zauberman, Interim Chief Executive Officer of Vision-Sciences, Inc. “We are encouraged by the initial positive impact of our strategic repositioning of the Company. “Particularly noteworthy is that the efficacy profile of our EndoSheath technology in infection control and safe utilization in both clinical and remote settings continues to expand with a number of positive publications and presentations supporting our long-standing position of an always ready, always sterile scope.” “These highly positive study outcomes add to the growing body of data on the microbiology validation of our EndoSheath technology, and further support the advantages of using our sterile, disposable technology over conventional, difficult-to-clean and disinfect endoscopes. We will continue to pursue opportunities to introduce or evaluate our EndoSheath technology in a variety of different venues,” concluded Mr. Zauberman. Page 1 Exhibit 99.1 Results of Operations Second Quarter Fiscal Year 2014 versus Second Quarter Fiscal Year 2013 Net sales in the second quarter of fiscal 2014 increased 6% to $4.0 million from $3.7 million in the same period a year ago, primarily attributable to higher sales to Stryker of our endoscopes and EndoSheath technology in the urology market ($0.8 million, or 204%). Sequentially, net sales in the second quarter increased 9% from $3.7 million as reported during the first quarter of fiscal 2014. Net sales detail (in thousands, except for percentages) for the three-month periods were as follows: Three Months Ended September 30, Market/Category % (unaudited) (unaudited) Urology $ 1,681 $ 888 89 % ENT 403 587 -31 % TNE 355 334 6 % Pulmonology 395 162 % Spine - 181 -100 % Repairs, peripherals, and accessories 565 572 -1 % Total net medical sales 3,399 2,724 25 % Total net industrial sales 569 1,015 -44 % Net sales $ 3,968 $ 3,739 6 % Gross profit was $1.2 million in the second quarter of fiscal 2014, an increase of $0.1 million, or 12%, over the same period last year. Gross margin for the period increased 150 basis points to 30.1% from 28.6% in the second quarter of fiscal 2013. The year-over-year improvement in our gross margin was primarily attributable to favorable manufacturing absorption from higher production of our urology endoscopes and EndoSheath technology (gross margin impact of 1.8%). Selling, general and administrative (“SG&A”) expenses were $2.1 million in the second quarter of fiscal 2014, a decrease of $1.1 million, or 35%, over the same period last year. Lower stock-based compensation expense of $0.8 million in the second quarter of fiscal 2014 was the primary driver for the year-over-year decrease. The fiscal 2014 period benefited from the reversal of stock-based compensation expense for our former President and Chief Executive Officer ($0.3 million). As a percentage of net sales, SG&A decreased to 52% from 85% reported in the same period last year. Research and development (“R&D”) expenses were $0.4 million in the second quarter of fiscal 2014, a decrease of $0.1 million, or 19%, over the same period last year. The decreases were primarily attributable to lower product development costs associated with our next generation digital processing unit, the DPU-7000, which we launched in March 2013 and introduced at COSM in April 2013. As we continue our development of an innovative product pipeline we expect our R&D expenses to increase over the next several quarters. As a percentage of net sales, R&D decreased to 11% from 14% reported during the same period last year. The Company’s operating loss improved 51% to $1.3 million during the second quarter of fiscal 2014 driven by lower operating expenses of $1.2 million. Page 2 Exhibit 99.1 First Half of Fiscal 2014 versus First Half of Fiscal 2013 Net sales for the first half of fiscal 2014 increased 7% to $7.6 million from $7.1 million reported during the first half of fiscal 2013. The year-over-year growth was primarily attributable to higher sales to Stryker of our endoscopes and EndoSheath technology in the urology market ($1.3 million, or 133%). Net sales detail (in thousands, except for percentages) for the first half of fiscal years 2014 and 2013 were as follows: Six Months Ended September 30, Market/Category % (unaudited) (unaudited) Urology $ 3,542 $ 1,944 82 % ENT 743 1,019 -27 % TNE 558 510 9 % Pulmonology 481 287 68 % Spine - 440 -100 % Repairs, peripherals, and accessories 1,104 1,020 8 % Total net medical sales 6,428 5,220 23 % Total net industrial sales 1,192 1,915 -38 % Net sales $ 7,620 $ 7,135 7 % Gross profit for the first half of fiscal 2014 increased 15% to $2.3 million compared to $2.0 million for the first half of fiscal 2013. Gross margin for the period increased approximately 210 basis points to 29.9% from 27.8% in the first half of fiscal 2013, primarily attributable to favorable manufacturing absorption from higher production of our urology endoscopes and EndoSheath technology (gross margin impact of 1.1%). SG&A expenses were $5.1 million for the first half of fiscal 2014, a decrease of $0.8 million, or 13%, compared to the first half of fiscal 2013. The decrease was primarily attributable to lower stock-based compensation expense ($0.6 million). The first half of fiscal 2014 benefited from the reversal of stock-based compensation expense for our former President and Chief Executive Officer ($0.3 million). As a percentage of net sales, SG&A decreased to 67% from 83% as reported in the first half of fiscal 2013. R&D expenses were $0.8 million for the first half of fiscal 2014, a decrease of $0.2 million, or 16%, compared to the first half of fiscal 2013. The decreases were primarily attributable to lower product development costs associated with the DPU-7000. As a percentage of net sales, R&D decreased to 11% from 14% as reported in the first half of fiscal 2013. The Company’s operating loss improved 25% to $3.7 million in the first half of fiscal 2014 from $4.9 million in the first half of fiscal 2013, primarily attributable to a $1.0 million decline in operating expenses, period to period. At September 30, 2013, the Company had cash and cash equivalents of $0.5 million and working capital of $6.6 million, as compared to cash and cash equivalents of $0.8 million and working capital of $7.0 million at March 31, 2013. As of September 30, 2013, the Company had $3.5 million of capital available under a revolving convertible promissory note with Lewis C. Pell, the Company’s Chairman. Page 3 Exhibit 99.1 Conference Call Howard Zauberman, Interim Chief Executive Officer, and Keith Darragh, VP, Finance, Principal Financial Officer, and Principal Accounting Officer, will host a conference call to discuss the second quarter and first half of fiscal 2014 financial results at 8:30 a.m. EST, on Tuesday, November 12, 2013. Conference dial-in: (877) 303-1595 International dial-in: (970) 315-0449 Conference ID: Webcast: http://ir.visionsciences.com/ An audio replay of the conference call will be available from 11:30 a.m. EST on Tuesday, November 12, 2013, through 11:30 p.m. EST on Tuesday, November 19, 2013 by dialing (855) 859-2056 from the U.S. or (404) 537-3406 from abroad. The audio webcast will also be available in the investor section of the Company’s website, www.visionsciences.com. About Vision-Sciences, Inc. Vision-Sciences, Inc. designs, develops, manufactures and markets products for flexible endoscopy. The Company’s unique product lines feature a streamlined visualization system and proprietary sterile disposable microbial barrier, known as EndoSheath ® technology, providing users with efficient and cost effective endoscope turnover while enhancing patient safety. Information about Vision-Sciences’ products is available at www.visionsciences.com. Vision-Sciences owns the trademarks Vision Sciences™ and Slide-On™ and the registered trademarks EndoSheath
